Title: To Thomas Jefferson from Robert Smith, 17 February 1802
From: Smith, Robert
To: Jefferson, Thomas


          
            Sir!
            Nav Dep 17 Feb 1802
          
          Mr. Wm. S Butler, the son of Genl Butler, is desirous of entering the Navy as Midpn.—There are now vacancies, & I think his appointment would be a good one.
          If you concur, your Signature will be necessary to the enclosed warrant.
          I have the honor to be with the greatest respect Sir, your most obt. Servt.
          
            Rt Smith
          
        